Citation Nr: 0012037	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hemorrhoids and 
perirectal abscess with rectal stricture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1969.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDING OF FACT

There is no competent medical evidence of record, nor has the 
veteran identified as available any other medical evidence, 
showing that the veteran's pre-existing hemorrhoids increased 
in severity during service.


CONCLUSION OF LAW

The claim for service connection for hemorrhoids and 
perirectal abscess with rectal stricture is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A November 1966 enlistment examination revealed small 
hemorrhoids, which were asymptomatic and not considered 
disabling.  The veteran sought treatment for painful 
hemorrhoids without bleeding in January 1968.  A physical 
examination showed a small external hemorrhoid at nine 
o'clock.  Sitz baths and Nupercaine ointment were prescribed.  
An April 1969 separation examination report notes a normal 
clinical evaluation of the anus and rectum, and is negative 
for hemorrhoids.  

VA inpatient and outpatient records show treatment for 
various disabilities, including hemorrhoids, from August 1983 
to October 1995.  The veteran gave a "several year" history 
of hemorrhoids during treatment in October 1984.  He reported 
increased pain over the previous several days, and denied 
rectal bleeding.  A physical examination revealed a small 
external hemorrhoid, and a thrombosed internal hemorrhoid was 
noted on palpation.  

An October 1984 hospital report indicates that the veteran 
was admitted for treatment of a perirectal abscess.  The 
record notes a history of perirectal swelling and tenderness, 
and indicates that the veteran experienced a perirectal 
abscess approximately five to six years earlier, which 
drained spontaneously.  An incision and drainage of the 
perirectal abscess was performed.  

The veteran sought treatment for "very painful" internal 
and external hemorrhoids in April 1987.  He gave a two-day 
history of painful swelling in the rectum with no bleeding in 
May 1987, and reported severe pain.  A June 1987 proctology 
consultation report notes a history of chronic hemorrhoids, 
and a six-week history of an anal/rectal mass.  The veteran 
reported painful intermittent stools, as well as pain not 
associated with stools, and described a similar episode in 
1984.  A fistulectomy and excision of an external skin tag 
was performed later that month.  

A January 1993 report notes a history of two previous 
perianal abscesses, and complaints of a painful rectum over 
the previous four days. An incision and drainage of a 
perianal abscess was performed.  He again underwent an 
incision and drainage of a large perianal abscess in May 
1995. 

During August 1995 treatment, the veteran gave a history of 
more than 10 perirectal abscesses, and a hemorrectomy six or 
seven years earlier without recurrence.  He reported that a 
perirectal abscess was drained in June 1995, and indicated 
that he experienced a recurrence of the abscess earlier that 
month.  An incision and drainage of the perirectal abscess 
was performed the next day.  

The veteran filed a claim of entitlement to service 
connection for hemorrhoids and perirectal abscess with rectal 
stricture in August 1996.

During an October 1996 VA examination, the veteran reported 
"a lot of trouble with external hemorrhoids" during 
service, including burning and bleeding.  He related that he 
subsequently experienced hemorrhoids and multiple abscesses 
of the rectum, and had fissures "removed."  He explained 
that he underwent at least five operations on the rectum, but 
continued to experience some small hemorrhoids and bleeding.  
A rectal examination revealed some external hemorrhoids, and 
rectal strictures and scars where he previously had surgery.  
The pertinent diagnosis was external hemorrhoids with a 
history of previous removal surgery, removal of several 
rectal abscesses and fistulas, and rectal stricture 
formation.

Based on this evidence, an April 1997 rating decision denied 
service connection for hemorrhoids and perirectal abscess 
with rectal stricture.  The veteran filed a notice of 
disagreement (NOD) with this decision in July 1997, and 
submitted a substantive appeal (Form 9) in September 1997, 
perfecting his appeal.

VA medical records reflect treatment for various 
disabilities, including hemorrhoids, from September 1998 to 
August 1999.  

During a September 1999 personal hearing, the veteran 
testified that he first experienced hemorrhoids five or six 
months prior to service, and indicated that his private 
physician gave him "some salves."  Transcript (T.) at 1-2 
and 4-5.  He explained that he experienced problems with 
hemorrhoids during boot camp, but did not seek medical 
treatment.  T. at 2.  He first received treatment for 
hemorrhoids during service in January 1968, and was later 
given suppositories during treatment in Vietnam.  T. at 2-3.  
The veteran reported that he first underwent surgery for his 
hemorrhoids approximately 10 years after his separation from 
service.  T. at 6.

A September 1999 hearing officer's decision continued the 
denial of service connection for hemorrhoids and perirectal 
abscess with rectal stricture.

During a March 2000 hearing before the Board, the veteran 
reported that he experienced hemorrhoids prior to service, 
and indicated that this was noted on his entrance 
examination.  T. at 3.  He maintained that his hemorrhoids 
increased in severity during service, and noted that he 
received treatment for the condition while on active duty.  
T. at 4 and 9.  He explained that his hemorrhoids improved 
for two or three weeks after he took medication in Vietnam, 
but related that he again experienced problems when he 
returned to the field.  T. at 5.  The veteran testified that 
walking in the field was "outrageous," and reported 
itching, blood in his stool, painful bowel movements, and 
soreness.  T. at 5.  He noted that he sought treatment from 
the medic, and from the battalion doctor on one occasion, and 
was given a salve to treat his hemorrhoids.  T. at 5.  The 
veteran was asked whether he had ever noticed that he had any 
immediate problems with his hemorrhoids after contact with 
the enemy, and he replied that he could not recall.  T. at 6.  
The veteran explained that he first experienced a perirectal 
cyst shortly after his separation from service in 1969, but 
indicated that he did not seek medical treatment at that 
time.  T. at 8.  He reported that none of his physicians have 
suggested that his hemorrhoids increased in severity as a 
result of his service in Vietnam.  T. at 8.

Analysis

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the United States Court of Appeals for Veterans 
Claims (Court) indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.  38 U.S.C.A. § 1111 says nothing about the kind 
of evidence that can be used to rebut the presumption of 
soundness.  All that the statute requires is that the 
evidence, whatever it may be, must lead, clearly and 
unmistakably, to the conclusion that the injury or disease 
existed before the veteran entered the service.  Harris v. 
West, No. 99-7057 (Fed. Cir. Feb. 17, 2000).

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence, see Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993), and established 
the following rules with regard to claims addressing the 
issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disorder 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also, Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois, 6 Vet. App. at 140, citing Espiritu, 
2 Vet. App. at 494.  Thus, lay statements regarding a medical 
diagnosis or causation do not constitute evidence sufficient 
to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Grottveit, 5 Vet. App. at 93.

As noted above, small hemorrhoids were diagnosed on entrance 
examination in November 1966.  Therefore, the presumption of 
soundness did not arise.  Consequently, the sole question for 
decision is whether evidence has been submitted that tends to 
show that the veteran's pre-existing disability was 
aggravated during service within the meaning of applicable 
law and regulations.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1999).  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Id.  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  Id.  

The evidence in this case reflects that the veteran entered 
service with a history of hemorrhoids, and small hemorrhoids 
were diagnosed on enlistment examination in November 1966.  
While service medical records show treatment for hemorrhoids 
in January 1968, the April 1969 separation examination was 
negative for hemorrhoids, and a clinical evaluation of the 
anus and rectum was normal.  The first post-service treatment 
for the veteran's hemorrhoids was in October 1984, more than 
15 years after his discharge from service.  

The Board recognizes that the veteran has opined that his 
condition increased in severity during and as a result of 
service.  The Board has not the slightest doubt that the 
veteran is sincere in his belief, nor does or can the Board 
challenge his capacity to provide competent evidence as to 
manifestation perceptible to a lay party.  Where the 
determinative issue involves a question of medical diagnosis 
or causation, competent medical evidence to the effect that 
the claim is plausible or possible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit, 5 Vet. App. at 93.  As noted above, a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois, 
6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 494.  
Thus, the veteran's lay statements regarding a medical 
diagnosis or causation do not constitute evidence sufficient 
to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  The Board therefore finds that there is no 
competent medical evidence in the record suggesting that the 
veteran's pre-existing hemorrhoids increased in severity in 
service beyond the natural progression of the disorder.  He 
testified that he is not aware that any medical provider has 
ever opined that there was an increase in severity of his 
pre-exisiting condition in service.  Accordingly, entitlement 
to service connection for hemorrhoids and perirectal abscess 
with rectal stricture is not well grounded.

The Board also has considered the provisions of 38 C.F.R. 
§ 3.306(b)(2) (1999) that state:

Due regard will be given the places, types, 
and circumstances of service and particular 
consideration will be accorded combat duty 
and other hardships of service. The 
development of symptomatic manifestations of 
a preexisting disease or injury during or 
proximately following action with the enemy 
or following a status as a prisoner of war 
will establish aggravation of a disability.

To this end, the Board attempted to extract from the veteran 
testimony that might provide a basis to consider further 
action under this provision.  While the veteran provided 
general testimony that his condition had been symptomatic in 
the general war zone and due to environmental conditions, he 
stated that he could not recall whether his condition had 
produced manifestations following contact with the enemy.  
The Board therefore must reluctantly conclude that a 
predicate for consideration for favorable action under this 
provision has not been created on this record.  

The Board must emphasize that there is no doubt about the 
good faith of the veteran in bringing this claim.  If the 
veteran wishes to pursue this matter further, however, he is 
advised that he must secure competent medical evidence that 
would support the conclusion that his hemorrhoids increased 
in severity in service beyond the natural progression of the 
disorder.  He may also wish to consider the provisions of 
38 C.F.R. § 3.306(b)(2).



ORDER

Entitlement to service connection for hemorrhoids and 
perirectal abscess with rectal stricture is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

